 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   INNOVATIVE RISK MANAGEMENT,                        Case No. 1:20-cv-01507-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        A REQUEST FOR ENTRY OF DEFAULT
13           v.
                                                        (ECF No. 22)
14   SIKA CORPORATION, et al.,
                                                        SEVEN DAY DEADLINE
15                  Defendants.

16

17          On July 6, 2021, an order issued requiring Plaintiff Innovative Risk Management to file a

18 status report on the service in this matter. On July 9, 2021, Plaintiff returned proofs of service

19 demonstrating that service has now been effective on all defendants. Plaintiff asserts that it will
20 be seeking default against Defendant Surebuilt due to the defendant’s failure to respond to the

21 first amended complaint. Plaintiff states that it is amenable to proceeding with the scheduling

22 conference with the defendants that have appeared and if the Court feels that the time is not ripe

23 for a scheduling conference, requests that the scheduling conference be continued for ninety days

24 to allow for entry of default judgment against Defendant Surebuilt. Once default is entered

25 against Defendant Surebuilt, the Court finds it would be appropriate to proceed with the

26 scheduling conference with the parties that have appeared in the action.
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a request for entry of

 2 default against Defendant Surebuilt within seven (7) days of the date of entry of this order if no

 3 responsive pleading has been filed.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     July 12, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
